DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/27/22.  In particular, claim 1 has been amended to further limit the range of the vinyl acetate.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Claims 1-2, 4-14 and 16-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1-3, 4-10, 13-14, 16-17 and 18-20 are rejected 35 U.S.C. 103 as being unpatentable over EP 472512 (herein Hazelton).
As to claims 1-2, 4, 8-9, 13-14, 16 and 18-20, see example D in table II showing 27 parts Vistalon 6506 (EPDM rubber, see table IV) and 10 parts EY 904.25 (ethylene vinyl acetate copolymer with 52 wt% vinyl acetate, see table IV) and 27 parts LDPE.  Thus, the total ethylene vinyl acetate copolymer in the polymer blend is about 15 wt% (10/(27+27+10).  The EPDM is present in 42 wt% (27/(27+27+10)).
As to the limitation in the preamble “for a wiper blade”, Hazelton is silent.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also see MPEP 2111.03.  Furthermore, applicants attention is drawn to MPEP 2111.02 which states that "if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction". Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the rubber is identical and would be capable of performing as a wiper blade.
Hazelton discloses that the vinyl acetate content is between 30 and 70 weight %.  See page 4, lines 10-18.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claims 5-6, Hazelton disclose additional rubbers such as isoprene rubbers such as butyl rubber.  See component C on page 4 and examples.



Claim 1-2, 4-5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0002452 (herein Lay).
As to claims 1-2, 4, and 14, Lay discloses a wiper rubber for a wiper blade (abstract, figures, and paragraphs 5 and 90) comprising an elastomer material (paragraph 6) comprising “a polymer blend composed of at least one ethylene-propylene-diene rubber and/or at least one ethylene-propylene rubber and at least one ethylene-vinyl acetate copolymer, wherein the polymer blend contains at least one ethylene-vinyl acetate copolymer having a vinyl acetate content within a range from ≥45% by weight to ≤85% by weight” (paragraph 6).  Also see paragraph 83 teaching a vinyl acetate from 55 to 85 wt% and the examples showing a vinyl acetate content of 60 wt%.  Wherein the polymer blend comprises 5 to 70 wt% ethylene vinyl acetate copolymer.  See paragraph 20.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, Lay recognizes that the noise reducing effect, dimensional stability and heat resistance are controlled by the amount of ethylene vinyl acetate copolymer.
As to claim 5, further different elastomer/rubber is taught.  See paragraph 56 and 49-62.
As to claims 7 and 17, the blend can comprise 5 to 60 wt% of the additional polymer/rubber.  See paragraphs 67-69.
As to claims 8, 9 and 18-20, the blend comprises 10 to 95 wt% of ethylene propylene diene rubber and/or ethylene propylene rubber.  See paragraph 20.  Again, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 10, the material further comprises filler.  See paragraph 40.
As to claim 11, the rubber has a wiper lip and a fastening (securing) section formed from the wiper rubber blend.  See paragraph 41-43.
As to claims 12-13, the rubber is utilized for and in windshield wipers, thus configured for the use.  See paragraph 1, 81, 82, and 88.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments hinge on originally filed specifications disclosure that the vinyl acetate content improves the dampening properties with sufficient cold flexibility pointing to paragraph 8.
In response, improvements may show nonobviousness.  See MPEP 716.02.  However, no evidence has been presented.  Burden is on applicant to provide such evidence (MPEP 716.02(b)).   Evidence must show that the improvement is unexpected (MPEP 716.02(a and c).  However, no determination can be made by the examiner because no evidence has provided.  Further, there is no evidence to show that the improvement is commensurate in scope with the claims (MPEP 716.02(d)).  
At best, the originally filed disclosure states that an improvement in dampening is observed when the vinyl acetate is within the range of 40 to 90 wt%.  Note the prior art illustrates values within this range.  However, the claims have been amended to 60 to 90 wt%.  While this is a preferred range, no evidence has been shown to distinguish between 40 to 90 wt% from 60 to 90 wt%.  Additionally, note that any declaration showing evidence filed after the filing date of the instant invention distinguishing the range of 40 to 90 wt% from 60 to 90 wt% may constitute a new invention (new matter).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764